Citation Nr: 1121323	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Evaluation of traumatic injury to right foot metatarsals 1 and 2 with chronic strain to include numbness of great toe, currently evaluated as 10 percent disabling.  

3.  Evaluation of posttraumatic stress disorder (PTSD) to include depressive disorder not otherwise specified (claimed as mental condition to include stress and sleep problems), currently evaluated as 50 percent disabling. 

4.  Evaluation of anal fissure with hemorrhoids, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from November 1989 to March 1992, October 1993 to August 1994, and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Reno, Nevada RO.  

The Board notes that the record indicates a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).  However, the record also shows that the claim for TDIU was withdrawn in December 2009.  


FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is not otherwise attributable to service.  

2.  Traumatic injury to right foot metatarsals 1 and 2 with chronic strain to include numbness of great toe is manifested by moderate disability. 

3.  PTSD is manifested by anxiety, distrust, short temper, problems sleeping, depression, hypervigilance, avoidance, withdrawal, memory problems and depression.

4.  Anal fissure with hemorrhoids are manifested daily bowel movement but without involuntary movement necessitating wearing a pad.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Traumatic injury to right foot metatarsals 1 and 2 with chronic strain to include numbness of great toe is no more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).

3.  PTSD to include depressive disorder not otherwise specified (claimed as mental condition to include stress and sleep problems) is 70 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2010).

4.  Anal fissure with hemorrhoids are no more than 20 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7335-7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in August 2006 and January 2009.  The Board notes that the appellant is challenging the disability evaluations assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations.  The examinations reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Service Connection 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The appellant has appealed the denial of service connection for tinnitus.  After review of the evidence, the Board finds against the claim.  

Service treatment records in November 1989, October 1991 and August 1994 reveal a notation of routinely exposed to hazardous noise.  Evaluations in January 1992 and July 1993 revealed normal findings for the ears.  The appellant denied ear trouble in January 1992 and July 1993.  

In February 2006, no tinnitus was reported.  The appellant was afforded a VA compensation and pension examination in August 2006.  During this examination, the appellant complained of some pressure in his ears.  He reported a history of noise exposure in service from trucks, gunfire, and explosions.  He denied occupational and recreational noise exposure.  Periodic tinnitus was reported.  The appellant reported that he first noticed intermittent pressure and tinnitus in 2004.  The examiner noted that the appellant denied tinnitus in February 2006 and opined that it was not likely that tinnitus was related to military noise exposure.  

In Mach 2006, it was noted that the appellant had increased ear pressure possibly stress related.  In September 2006, ear pressure that may be related to TMJ as the appellant states that he has had some problems in the past was noted.  Examination was within normal limits.  

The appellant reported in September 2006 that he still had pressure in his right ear.  

Positive for tinnitus was noted in July 2008.  In a statement received in June 2009, the appellant's mother stated that the appellant complained about ringing in the ears or humming as he put it.   

The appellant reported in August 2009 that he continued to experience sporadic tinnitus, not constant.  He stated that he believed it started as a result of driving noisy trucks.  He also stated that he was exposed to some artillery, mortar and small arms fire.  

Based on the evidence presented, the Board finds against the claim for service connection.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the appellant is competent to report ringing in his ears but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, we find the appellant's assertions that his tinnitus is related to service are not credible and that the more probative evidence is against the claim.  

To the extent that the appellant attributes his tinnitus to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with other (lay and medical) evidence of record.  

The Board notes that although the appellant reported having periodic tinnitus since the 2004, he denied having tinnitus in February 2006.  The Board has weighed the appellant's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be less probative than the statements rendered for examination purposes.  Such histories reported by the appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Furthermore, the August 2006 VA examiner opined that it was not likely that the appellant's tinnitus was related to military noise exposure.  He noted that the appellant denied tinnitus in February 2006.  Also, although the appellant's mother related in June 2009 that the appellant complained about ringing in the ears or humming as he put it, she did not assert an in service onset nor did she give any indication that the appellant's tinnitus is related to service.  We further note the lack of continuity of symptomatology as the appellant denied tinnitus in February 2006.  

In sum, the preponderance of the evidence is against the claim for service connection for tinnitus.  We acknowledge that the service treatment records show that the appellant was routinely exposed to hazardous noise.  However, there is no showing that the appellant's current tinnitus is attributable to service.  The preponderance of the evidence is against the claim for service connection for tinnitus.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the appellant's disabilities have not significantly changed and that a uniform rating is warranted.

Right Foot

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.  

The appellant has appealed the assignment of an evaluation of 10 percent disabling for traumatic injury to right foot metatarsals 1 and 2 with chronic strain to include numbness of great toe.  His disability is rated under Diagnostic Code 5284 which provides that foot injuries that are moderate warrant a 10 percent disability rating.  If moderately severe, a 20 percent disability rating is appropriate.  If the foot injury is severe, a maximum 30 percent disability rating is warranted.  38 C.F.R. § 4.71a, DC 5284.

Service treatment records reveal that the appellant fell off a truck, hit a rock and hurt his right foot in September 2003.  At that time, sensation was normal.  Examination was positive for distal pulse, pain, and swelling but negative for deformity, laceration and full range of motion, and normal right foot was shown in May 2004.  At that time, the appellant complained of right foot pain since his September 2003 injury.  SLT tenderness plantar surface, no swelling and range of motion within normal limits was noted in May 2004.  A history of foot injury with continued pain involving the right foot was given in June 2004.  

In the September 2006 VA compensation and pension examination, the appellant reported right foot soreness and throbbing.  He reported having an ache about every three days and at one point lasting three months.  The pain level was described as 7 out of 10 to 9 out of 10.  He used inserts in his shoes.  The appellant was unemployed and looking for a job at that time.  An examination revealed the appellant walked with short steps and that he could stand on his heels and toes without difficulty.  He could also squat normally.  There was pain in the first and second metatarsal on the plantar and superior area of the forefoot.  Strength and muscle bundles 10-12 were 4/5 on the right.  He could plantar flex the right foot from 0 to 65 degrees with pain at 65 degrees and dorsiflex from 0 to 15 degrees with pain at 15 degrees.  

After fatiguing the foot the range of motion stayed the same.  His callus was generalized on the right foot.  Numbness of the right great toe and traumatic injury to metatarsals 1 and 2 with chronic strain were diagnosed.  The examiner stated that with the foot the Deluca factor would appear to be pain and not fatigue.  

The appellant reported having recurring foot pain in September 2006.  

In January 2007, the appellant was seen for a painful right foot.  There was palpable pain of the forefoot in the area of the metheads plantarly and second metatarsal dorsally.  There was no erythema, edema and/or gross deformities.  Stance evaluation showed moderate amounts of subtalar joint pronation.  Pes planus, pronation and suspected metatarsalgia were assessed.  

The appellant reported in August 2007 that his right foot problems restrict his exercising abilities and other physical activities.  

In July 2008, a right foot with free range of motion and no gross deformities was reported.  A negative foot was assessed.  

In the February 2009 VA compensation and pension examination, the appellant reported swelling, stiffness, heat and pain while standing, walking and at rest.  He also reported weakness, fatigability, lack of endurance and redness while standing and walking.  Flare ups of foot joint disease was noted one to three times a month lasting more than two but less than seven days.  The appellant was able to walk a fourth of a mile.  He used orthotic inserts all of the time.  An examination revealed no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  There was no muscle atrophy of the foot.  The examination was negative Deluca.  It was noted that the appellant could do cutting side to side movements on his feet without any difficulty times three.  His gait was normal.  X-rays for the right foot were normal.  Plantar fascitis, bilateral metatarsalgia right foot was diagnosed.  It was noted that the appellant's usual occupation was a truck driver and that he was unemployed but not retired.  The appellant stated that the reason for his unemployment was that he was unable to do his occupation due to his foot injury.  

In a statement received in June 2009, the appellant's mother related that he had intermittent foot pain.  

Based on the evidence presented, the Board finds against the claim.  The current evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with moderate foot injury.  In order to warrant a higher evaluation, the disability must approximate functional equivalent of a moderately severe foot injury.  See 38 C.F.R. § 4.55, 4.71a, Diagnostic Code 5284.  Here, there is no showing of a moderate severe disability.  The more probative evidence establishes that he does not have a moderate severe foot injury.  

In this regard, examination in September 2006 revealed the appellant walked with short steps but that he could stand on his heels and toes without difficulty.  He could also squat normally, and could plantar flex the right foot from 0 to 65 degrees with pain at 65 degrees and dorsiflex from 0 to 15 degrees with pain at 15 degrees.  While the Board recognizes that the appellant reported swelling, stiffness, heat and pain while standing, walking and at rest in February 2009, examination revealed no evidence of painful motion, swelling, tenderness, instability, weakness, muscle atrophy of the foot, or abnormal weight bearing.  We acknowledge that in his February 2009 examination it was noted that he had flare ups one to three times a month, that he was able to walk a fourth of a mile and that he used orthotic inserts all of the time.  However, we note that the appellant could do cutting side to side  movements on feet without any difficulty times three, his gait was normal and x-rays revealed normal right foot.  As such, we find that the evidence indicates that the appellant's right foot symptomatology only moderately functionally impacts him, and thus does not reflect a moderate severe disability.

The Board has considered whether a higher disability evaluation may be assigned under other potentially applicable diagnostic criteria for rating disabilities of the foot by analogy.  38 C.F.R. § 4.71a, Diagnostic Codes 5278 and 5283 (2010) provide for higher ratings for foot disability.  The record reflects no showing of clawfoot and/or valgus or varus deformity or malunion or nonunion of the tarsal or metatarsal bones of the right foot.  We acknowledge that pes planus, pronation was assessed in January 2007.  However, we note that unilateral severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities has not been shown as to warrant the assignment of a 20 percent rating under DC 5276.  In fact, at that time, there was no erythema, edema and/or gross deformities and stance evaluation showed moderate amounts of subtalar joint pronation.  As such, there is no basis for the award of an evaluation in excess of the currently assigned 10 percent for residuals of a right foot disability under any other criteria.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  

The Board notes that the appellant is competent to report that his disability is worse.  The appellant reports some degree of functional impairment, pain, and pain on motion.  He also reports right foot problems that restrict his exercising abilities and other physical activities.  The Board finds his own report of symptomatology as somewhat credible.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a higher evaluation is not for application.  We also note that his complaints of pain are already considered in the current evaluation.  See 38 C.F.R. § 4.59.  To the extent that he reports that his pain level ranges from a 7 to 9 out of 10, such assertions are not credible and are inconsistent with the more probative examinations.  In essence, it is not credible that someone would have a pain level of seven but retain a normal gait and little or no evidence of disease.  See 38 C.F.R. § 4.40.

As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 10 percent disabling for traumatic injury to right foot metatarsals 1 and 2 with chronic strain to include numbness of great toe is not warranted. 


PTSD

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The appellant has appealed the assignment of an evaluation of 50 percent disabling for PTSD.  The 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity.  To warrant a higher rating the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.7.  

The appellant reported panic and anxiety in March 2006.  On that day, he denied suicidal ideation but noted that in the past he had thoughts of driving into traffic.  

An evaluation in March 2006 revealed that the appellant was never married, without a job and living with his mother.  The appellant reported difficulty with interpersonal relationships.  He reported that he never dated and never had a dating relationship.  He stated that he would have occasional relationships with women but never to the point of dating.  He endorsed quite a bit of anhedonia and described his mood as down mainly related to his living situation at that time.  He reported initial and middle insomnia.  He described worrying about small things, and frustration and getting physically tense when things upset him.  He denied symptoms of paranoia or psychosis.  He also denied suicidal or homicidal ideation.  It was noted that the appellant worked in graphic designs but was laid off in 2000.  He did not have a job but was looking for one.  

An examination revealed he was alert and oriented times three.  He was pleasant, cooperative and used humor throughout the interview.  His speech was normal and eye contact good.  Thought process was linear and goal oriented.  His thought content was without preoccupations, obsessions or delusions.  His mood was described as frustrated and he appeared tense with a constricted affect.  There were no perceptual disturbances.  Insight and judgment appeared good.  He was not suicidal or homicidal.  He reported that he had not been violent or had threatened violence.  There was also no self injurious behavior, although it was noted that he cut himself at 18.  He had some concentration impairment, and thought content significant for intrusive memories, avoidance and some paranoid thought.  Thought process was fluid and coherent for the most part but a bit on edge.  The examiner noted that the appellant had significant amount of social difficulties mainly due to circumstances that he had no job, lived with his mother, and never established a meaningful relationship with another person.  PTSD and depressive disorder NOS was diagnosed.  A GAF score of 50 was assigned.  

In March 2006, it was noted that the appellant evidence symptoms of avoidance, anhedonia, detachment of others, restriction of affect, hyperarousal, poor concentration and hypervigilance.  Symptoms of mild/passive suicidal ideation with no plan or intent and mild/passive homicidal ideation were noted.  The appellant had thoughts of blowing his Army Reserve Armory when he was still in the Reserves but he did not have plan or intent.  There were no panic attacks but some cognitive dysfunction to include difficulty with concentration and organization and planning.  It was noted that the cause of the dysfunction was uncertain but was likely related to the PTSD.  He had no hallucinations but related having paranoid thoughts.  Depressive disorder not otherwise specified was shown.  It was noted that the appellant had depressed mood most days, mild anhedonia.  He reported some fatigue, sleep difficulty, difficulty making decisions, strong feelings of worthlessness and agitation.

A GAF score of 50 was assigned in May 2006.  PTSD was noted to be evidenced by intrusive thoughts, nightmares, restricted range of affect, detachment, sleep disturbance, irritability, poor concentration, scanning for safety and avoidance.  His depression was evidenced by depressed mood, low energy, low self esteem, low motivation, poor concentration, withdrawal/isolation, hopelessness and irritability.  

Sgt. I.C. related that when the appellant returned from Iraq he complained about being stress and feeling that he was still on alert.  I.C. stated that the appellant complained about not being able to sleep and worrying all the time.  He related that the appellant still suffered from mental ailments.  

The appellant reported in September 2006 that he still had stress and trouble sleeping.  He also reported that his lack of sleep and bad dreams affected his mindset, mood and relationships.  He related that it was harder to focus on things.  
It was noted in September 2007 that the appellant had a lot of anxiety and felt stressed.  He oriented times three, alert and attentive, and his mood and affect was tense.  Insight into his problems was fair.  Judgment was also fair.  He denied hallucinations, paranoia, and/or suicidal or homicidal ideations.  

The appellant reported that he was about the same in October 2006.  He continued to be unemployed but did odd jobs.  Examination revealed he was alert and oriented times three.  He was pleasant, cooperative and reliable.  He was somewhat disheveled.  Eye contact was good and speech normal.  His mood was described as the same.  He smiled to cover frustration but at times was slightly incongruent.  His thought process was linear and goal directed.  He was without obsessions, preoccupations or delusions.  He was also without disturbances.  His insight was poor but judgment good.  Cognition and memory were intact, and knowledge appropriate for age and level of education.  He denied suicidal and/or homicidal ideation, plan or intent.  A GAF score of 60 was assigned.  

In January 2007, the appellant reported that he was about the same.  He continued to be unemployed and lived with his mother.  He reported his sleep was good but with some nightmares.  Examination revealed he was alert and oriented times three.  He was pleasant, cooperative and reliable.  Eye contact was good and speech normal.  His mood was described as the same.  Affect was congruent.  His thought process was linear and goal directed.  He was without obsessions, preoccupations or delusions.  He was also without disturbances.  His insight was poor but judgment good.  Cognition and memory were intact, and knowledge appropriate for age and level of education.  He denied suicidal and/or homicidal ideation, plan or intent.  A GAF score of 60 was assigned.  

In July 2007, it was noted that the appellant continued to be unemployed but delivered phone books occasionally.  He lived with his mother and sister.  He reported his sleep was worse lately.  Examination revealed he was alert and oriented times three.  He was pleasant, cooperative and reliable.  He was causally groomed and dressed but had "slight festinating gate, usual for him."  Eye contact was good and speech normal.  His mood was described as so so.  Affect was flattened.  His thought process was linear and goal directed.  He was without obsessions, preoccupations or delusions.  He was also without disturbances.  His insight was fair to poor but judgment good.  Cognition and memory were intact, and knowledge appropriate for age and level of education.  He denied suicidal and/or homicidal ideation, plan or intent.  It was noted that the appellant had a maladaptive pattern of relating to others, managing on his own, maintaining a job, etc.  highly suggestive of personality disorder.  A GAF score of 60 was assigned.  

In May 2008, the appellant had a neutral affect and slightly depressed mood.  He was dressed casually and groomed adequately.  Speech, behavior and thought all appeared within normal limits.  No suicidal ideations were reported or observed.  

PTSD continues to interfere with daily activities was noted in September 2008.  A GAF score of 45 was assigned.  Social system deficient, relationship issues, PTSD symptoms, isolation, hypervigilance, sense of doom, and mood disorder.  

The appellant reported feeling stressed and anxious with school in December 2008.  He was alert times three, and fairly groomed.  His affect was worried and mood anxious.  Speech was within normal limits and there was no a psychosis or suicidal or homicidal ideations.  Memory, insight and judgment were fair.  

In January 2009, the appellant reported an episode of extreme anxiety and hyperviligance in which two men caused him to be frightened without actual cause.  In February 2009, he reported recurring thoughts several times a day about Iraq.  He reported that he was still in school and had good/bad days.  He related that at times he left class when he became anxious and he was still socially avoidant.  It was noted in March 2009 that the appellant received a letter stating that he made the dean's list at school.  Continues to struggle with self-esteem and distortions of thought was assessed.   

The appellant was afforded a VA compensation and pension examination in February 2009.  During this examination, the appellant reported recurrent nightmares, distrust of people, lack of interest in being around people, flashbacks, being angered easily, irritability, being startled easily, hypervigilance, checking doors and windows, and being emotionally flat.  The examiner stated that the appellant could work but was unemployed.  It was noted that the appellant isolates himself from other people and tends to get angry which makes it hard for him to work.  The appellant lived alone and did not see his friends or relatives.  He did not read or have any hobbies but spent his days in the house, going to the VA or to the store.  

Examination revealed the appellant was disheveled.  He was calm, alert and oriented times four.  His memory and concentration were intact.  Judgment showed problems with the ability to make and carry out plans.  It was noted that he did not act socially inappropriate in the office but he may act detrimentally to himself on the outside.  Intelligence was average and mood anxious and depressed.  He denied suicidal thoughts, plans or attempts.  He was noted to be withdrawn from his family and friends.  It was noted that he did not function at work, and he reported that he could not currently function at work anyway.  His speech was understandable and coherent and stream of thought was relevant, logical and coherent.  He denied hallucinations, delusions, and phobias.  PTSD and major depressive disorder was diagnosed.  A GAF score of 60 was assigned.  

In June 2009, the appellant reported in VA Form 9 that he had been unemployed for several years because of his PTSD.  He indicated that since his discharge from service he has only had temporary jobs delivering phone books, which none of the jobs lasted more than four weeks.  He stated that in the last five years he has had a total of six months of employment.  He reported trouble with relationships, dealing with people and difficulty making decisions.  He related that he avoided most social situations and that most of his problems are unseen.  He related being guarded and having distrust for people.  According to the appellant, he had a lot of trouble remembering things and it was difficult concentrating and staying focused.  Trouble sleeping, short temper, less patience, constant stress, and anxiety were also reported.  

In a statement received in June 2009, the appellant's mother related that he had troubles with relationships, acts violent with the family, had no contact with any of his friends since returning from Iraq, and that he seemed distant.  She related that the appellant spent the majority of his time alone and that she did not think that he made any significant relationships since.  She also stated that he seemed to have problems paying his bills and that he had confusion with management or balance of money.  

It was noted in August 2009 that the appellant struggled with loneliness due to inadequate social skills.  

The appellant was afforded a VA compensation and pension examination in November 2009.  During this examination, it was noted that the appellant had a problem trusting people and that he had no friends and no "life."  He had problems sleeping and felt depressed and hopeless.  Occasional violent thoughts, nightmares of Iraq, easily startled, hypervigilant, avoidance of crowds, checking of locks and doors, and survivor guilt were noted.  It was noted that the appellant lived alone and did not see friends but saw his mother.  It was noted that he spent his time alone isolated in the house.  

Examination revealed he looked older than his stated age and that he was casually groomed.  He was alert and oriented times four.  His memory and concentration were grossly intact.  He had problems with the inability to make and carry out plans and some difficulty discriminating behavior that it likely to be detrimental or socially inappropriate.  He had mood swings and occasional thoughts suicidal thoughts but no plans or attempts.  He had occasional violent thoughts but no plans or attempts.  He had problems sleeping and was withdrawn from family and friends.  It was noted that he was unable to function at work and had decreased pleasure in life.  Depressed affect, irritable, flashbacks, anger and guilt were noted.  His speech was slowed, soft, understandable and coherent.  There was paucity of thought but it relevant, logical and coherent.  He denied hallucinations, obsessions and compulsions.  It was reported that he was phobic that somebody would shoot at him or that the police would come and get him.  PTSD and major depressive disorder were diagnosed.  A GAF score of 45 was assigned.  The prognosis was grave.  The examiner related that the appellant needed some help managing his finances.  

Based on the evidence presented, the Board finds that a 70 percent rating for PTSD is warranted.  In this regard, the appellant has reported anxiety, problems trusting people, social avoidance to include having no friends, a short temper, problems sleeping, depression, occasional violent thoughts, phobias, hypervigilance, avoidance of crowds, withdrawal from family, being guarded, memory problems and checking of locks and doors.  Examinations have revealed paranoid thought and cognitive dysfunction to include difficulty with concentration and organization/planning.  He has also been shown to be somewhat disheveled and had poor insight at times.  Furthermore, the evidence shows that he lives alone and that he spent his time alone isolated in the house.  He has had symptoms of mild/passive suicidal ideation with no plan or intent and mild/passive homicidal ideation.  We also note that the November 2009 VA examiner related that the appellant's prognosis was grave.  These findings justify a 70 percent rating.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the appellant's GAF scores ranged from 45 to 60.  A GAF score of 45 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  In the view of the Board, the GAF scores are consistent with the appellant's PTSD symptomatology and the assignment of a 70 percent rating.  

Although we find that an evaluation of 70 percent disabling is warranted, we find that total occupational and social impairment is not shown by the record. 
Here, we find that the appellant has been competent and credible when reporting his symptoms.  We also acknowledge his reports of social avoidance, anxiety, employment issues, withdrawal from family, memory problems and phobias.  We also acknowledge that the November 2009 VA examiner related that the appellant had some difficulty discriminating behavior that it likely to be detrimental or socially inappropriate.  However, we note that there is no showing of grossly inappropriate behavior.  Furthermore, examinations have shown that despite having poor insight and being dishelved at times, the appellant has been alert, oriented, coherent, and with average intelligence.  Also he remains enrolled in school and has been shown to have made the Dean's List.  Although the appellant has reported concentration problems, examination in November 2009 revealed his memory and concentration were grossly intact.  We also note that his occasional suicidal thoughts and/or occasional violent thoughts are without plans or attempts.  Lastly, while it has been shown that the appellant has been unemployed, the February 2009 VA examiner related that the appellant could work but was unemployed.  The above does not justify an evaluation of 100 percent disabling.  Such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, supra, 16 Vet. App. 436.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas.  However, the manifestations, even when accepted as credible, do not establish total impairment.  

In sum, the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  

Anal Fissure with Hemorrhoids 

The appellant has appealed the assignment of an evaluation of 20 percent disabling for anal fissure with hemorrhoids.  This disability is rated under Diagnostic Code 7335-7336.  DC 7335 provides that fistula in ano be rated as impairment of sphincter control under DC 7332, which provides a noncompensable evaluation for impairment of sphincter control that is healed or slight without leakage; a 10 percent rating for constant slight, or occasional moderate leakage; and a 30 percent rating for impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.  Diagnostic Code 7336 provides ratings for internal or external hemorrhoids.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114.  

Here, the evidence shows that in the September 2006 VA compensation and pension examination, the appellant reported irritation problems about once a month.  He reported bleeding about six weeks to two months for a short period.  He also had pain at the end of a bowel movement.  It was noted that he essentially had no treatment with the exception of some hot showers which seemed to help.  Examination of the external anal areas revealed it to be essentially normal.  Digital rectal examination was within normal limits.  Anoscopy revealed internal hemorrhoids but the examiner was unable to see any fissures at that time.  He related that more detailed examination would be necessary.  Hemorrhoids with residual and anal fissures by history were diagnosed.  

In December 2006, the appellant was seen for rectal bleeding of two to three week duration.  It was noted to be worse with exercise and walking.  There was no abdominal pain, melena, diarrhea, hematemesis and/or hemoptysis.  There were some hard stools but he denied constipation.  

In January 2007, blood per rectum but no rectal pain was noted.  Bowel habits every day were also noted.  Anal fissure was assessed in January 2007.  

In February 2007, it was noted that the appellant continued to have bright red blood on the toilet paper although it appeared to be intermittent and associated with bowel movements.  He also had irritation and burning with wiping with bowel movements or after bowel movements.  Examination revealed no evidence of posterior or anterior fissure.  Visual examination was normal with slight anal stenosis but no masses palpable.  Anoscopy was essentially normal with hypertrophy, anal papillae anteriorly and posteriorly but no evidence of an acute fissure.  There was also no evidence of other hemorrhoidal pathology.  

Few daily, soft to hard bowel habits was noted in February 2007.  Rectal pain after large bowel movements was noted.  The appellant had a colonoscopy in March 2007.  

In May 2007, the appellant was seen for a few episodes of bright red bowel movement, particularly when he was constipated.  He also had pain associated with it.  He reported bowel movements once or twice daily, although he did have periods of constipation.  Examination revealed he was healthy and in no apparent distress.  Anorectal examination revealed normal appearing perianal skin.  However, on closer examination, there appeared to be a slight sliver of breakup skin anteriorly and also posteriorly suggestive of very superficial fissures.  Digital examination was normal with no evidence of anal stenosis and no masses palpable.  Anoscopy was otherwise normal.  An assessment was given of probably fissure in ano. 

The appellant complained of rectal pain in July 2007.  It was noted that the appellant had a history of fissure and that it was flaring the past week.  An assessment was given of anal fissure.  The rectal area may have been irritated and there were no external hemorrhoids.  

The appellant reported in August 2007 that he continued to have recurrent problems with bleeding and pain in the rectal area.  He stated that he continued to use prescription fiber and stool softeners.  

Based on the evidence presented, the Board finds against the claim for an evaluation higher than 20 percent disabling for anal fissure with hemorrhoids.  In this regard, the current rating contemplates hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  This is the maximum evaluation provided for hemorrhoids under the schedule.  38 C.F.R. § 4.114, Diagnostic Code 7336.  As such, a higher rating under DC 7336 is not permissible.  

However, the appellant's disability is also rated under DC 7335 which in turn rates under DC 7332.  Under DC 7332 to warrant a 30 percent rating there must be a showing of impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.  Here, there is no medical and/or lay evidence of such.  At most, the evidence has shown bowel habits every day.  In fact, if the fissures and the hemorrhoids were separately rated, a compensable evaluation would not be assignable for the fissure since there is no lay or medical evidence of leakage.  

We find that the appellant has been competent and credible when reporting his symptoms.  However, neither the lay nor medical evidence reflects the symptoms required for a higher evaluation, i.e. impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the assigned 20 percent rating is appropriate for the appellant's disability and no more.  The Board observes that there is no other diagnostic provision that would permit the assignment of a rating greater than the currently assigned.  Accordingly, an evaluation higher than 20 percent disabling for anal fissure with hemorrhoids is denied.

Extraschedular Consideration

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Service connection for tinnitus is denied. 

An evaluation higher than 10 percent disabling for traumatic injury to right foot metatarsals 1 and 2 with chronic strain to include numbness of great toe is denied.  

A 70 percent disability rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation higher than 20 percent disabling for anal fissure with hemorrhoids is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


